Citation Nr: 9935827	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for disability or syndrome 
manifested by deafness, tinnitus, headaches and 
disequilibrium (syndrome herein).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision of the Baltimore, Maryland Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied, in 
pertinent part, a claim of service connection for a 
disability or syndrome manifested by deafness, tinnitus, 
headaches and disequilibrium.  The immediate appeal did not 
include issues properly withdrawn by the veteran or those 
claims for which no timely appeal was received (i.e., claims 
of service connection for skin rash, Agent Orange, lower 
extremity numbness and post-traumatic stress disorder). 

In August 1996, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  

The Board remanded the case in December 1996 for additional 
development.

In a November 1997 decision, the Board determined that the 
veteran had not presented a well-grounded claim of service 
connection for a disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium and denied 
the claim.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter, the Court).  In a 
May 1999 Order, the Court granted a Joint Motion for Remand, 
vacating the November 1997 Board decision and remanding the 
matter for additional proceedings.


REMAND

The veteran contends that service connection is warranted for 
the claimed syndrome as it is related to his military 
service.  VA treatment records associated with the claims 
folder include a February 1992 chart extract noting that the 
veteran presented with complaints of decreased hearing and 
congestion.  Audiological testing conducted that month 
revealed mild to moderate hearing loss in the right ear and 
severe to profound loss in the left ear.  The veteran 
reported mild, periodic tinnitus about twice a week, which 
began three weeks previously.  It was noted that the veteran 
had a history of exposure to weapons.  

The veteran testified at the August 1996 hearing that during 
treatment in 1992, a VA audiologist indicated that his 
problems were likely related to his history of noise exposure 
during service.  He further testified that the audiologist 
stated that his tinnitus was probably due to firing weapons 
and that his nerves were damaged, causing the ringing and 
deafness.  (Transcript (T.) pg. 15).  

The Board initially reviewed the veteran's appeal in December 
1996, at which time it was determined that the case should be 
remanded for additional development.  In a January 1997 
letter, the RO advised the veteran that he could obtain and 
submit medical records or other evidence in order to complete 
his application for service connection.  The case was 
returned to the Board in November 1997, at which time the 
Board denied the veteran's claim of service connection.  

VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  38 U.S.C.A. § 710(d)(5) (West 1991).  See also 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) and Grivois v. 
Brown, 6 Vet. App 136, 140 (1994).  However, as noted in the 
Joint Motion for Remand, if a claimant's application for 
benefits is incomplete, VA shall notify him of the evidence 
necessary to complete the application.  38 U.S.C.A. § 
5103(a).  An application is incomplete if the VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to, indeed, necessary for, a 
full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The veteran testified that a VA audiologist told him his 
condition was likely related to noise exposure during 
service.  Although the Board remanded the case in December 
1996 in order to advise the veteran of the evidence necessary 
to "complete his application," neither that remand, nor the 
RO's January 1997 correspondence, informed him that he should 
submit a direct statement from the audiologist to the effect 
that there may be a causal link between the veteran's service 
and his present condition.  Sutton v. Brown, 9 Vet. App. 553, 
570 (1996).  Under the circumstances of this case, the Board 
is of the opinion that VA has been put on notice that 
relevant evidence exists, or could be obtained, which if 
true, might provide a causal connection between the veteran's 
current condition and military service, thus making the 
veteran's claim plausible.  As such, VA has a duty to notify 
the veteran regarding the procurement and submission of such 
additional evidence.  See Robinette, supra.  

Thus, in accordance with the Court's order, this case is 
REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and advise him that in order 
to complete his application for service 
connection for a disability or syndrome 
manifested by deafness, tinnitus, 
headaches and disequilibrium, he should 
submit a statement from the VA 
audiologist who performed the April 1992 
testing regarding the claimed 
relationship between noise exposure 
during service and the current findings.  
The veteran should also be asked to 
submit any additional evidence which 
tends to support his position that the 
claimed syndrome is related to service.  
Any documents received by the RO should 
be associated with the claims folder. 

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  Any 
necessary additional development, 
including the scheduling of a VA 
examination with medical opinion if it is 
determined that a well-grounded claim has 
been submitted, should be undertaken.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


